Citation Nr: 1040364	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-10 996	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Pension 
Management Center in St. Paul, Minnesota


THE ISSUE

Whether the appellant may be recognized as the surviving spouse 
of the Veteran for the purpose of receiving VA death pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran had active duty from January 1942 to August 1945.  He 
died in July 1981.  The appellant alleges to be the Veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.  

The appellant was scheduled for a Travel Board hearing in July 
2010.  However, the appellant cancelled the hearing and the Board 
considers the hearing request to have been withdrawn. 38 C.F.R. § 
20.702(e) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant indicated on her claim for DIC and death 
pension benefits that she and the Veteran were married in 
February 1948.  

2.  The Veteran died in July 1981.  

3.  By her own admission, the appellant remarried in September 
1995.  

4.  The appellant filed her claim for DIC and death pension 
benefits in September 2008.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's 
surviving spouse for VA death benefit purposes have not been met.  
38 U.S.C.A. §§ 101(3), 103, 1102, 1541 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.1(j), 3.3, 3.50, 3.52, 3.55 (2010); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As to the claim at issue, the provisions of the VCAA have no 
effect on appeals where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  38 
C.F.R. § 3.159(b)(3)(i), (d)(1)-(3) (2010); Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002). See also Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), 
cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  

The appellant seeks entitlement to VA death pension benefits.  
However, she does not meet the criteria to be recognized as a 
"surviving spouse" under 38 C.F.R. 
§§ 3.50 and 3.55.  

Except as provided in 38 C.F.R. § 3.52 (2010) (pertaining to 
marriages which are deemed valid), a "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran meets 
the requirements of 38 C.F.R. § 3.1(j) (2010) and who was the 
spouse of the veteran at the time of the veteran's death (1) who 
lived with the veteran continuously from the date of marriage to 
the date of the veteran's death, except where there was a 
separation, which was due to the misconduct of, or procured by 
the veteran without the fault of the spouse and (2) except as 
provided in 38 C.F.R. § 3.55 (2010) has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held herself 
out openly to the public to be the spouse of such other person. 
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2010).  

Here, the appellant reports that she was married to the Veteran 
at the time of his death in July 1981.  She says they were 
married in 1948.  The evidence also shows that the appellant 
remarried in September 1995.  The Board accepts all these 
statement as fact.  Thus, since she remarried, pursuant to 38 
C.F.R. § 3.50, the appellant can only be considered the 
"surviving spouse" of the Veteran if she qualifies under one of 
the exceptions listed under 38 C.F.R. § 3.55.  

As provided in 38 C.F.R. § 3.55, remarriage of a surviving spouse 
is not a bar to benefits if the marriage was void or had been 
annulled pursuant to 38 C.F.R. § 3.55(a)(1).  In this instance, 
there is no evidence that the appellant's remarriage was void or 
had been annulled.  On the contrary, the appellant stated that 
she remarried in September 1995, and evidence indicates that she 
has remained married to her second husband.  Thus, the 
appellant's "remarriage" cannot be exempted from being a bar to 
benefits under 38 C.F.R. § 3.55(a)(1).

The appellant's remarriage is also not a bar to benefits if, 
after January 1, 1971, the remarriage terminated prior to 
November 1, 1990, or terminated by legal proceedings commenced 
prior to November 1, 1990.  38 C.F.R. § 3.55(a)(2).  However, in 
this instance, the evidence shows that the "remarriage" did not 
terminate.  Thus, the appellant's "remarriage" cannot be exempted 
as a bar to benefits under 38 C.F.R. § 3.55(a)(2).

The other provisions in 38 C.F.R. § 3.55(a) which allow for 
exceptions to "remarriages" being a bar to benefits are not 
applicable to the appellant's claim.  Specifically, they either 
apply to remarriages after October 1998 or December 1999, or 
apply to situations where the relationships ended prior to 
November 1, 1990.  Since none of these situations apply to the 
appellant, her "remarriage" cannot be exempted as a bar to 
benefits under 38 C.F.R. § 3.55(a).
 
In conclusion, since the evidence shows that the appellant 
remarried pursuant to 38 C.F.R. § 3.50, and does not meet any of 
the exceptions under 38 C.F.R. § 3.55 (allowing for situations 
where remarriages will not be a bar to benefits), the appellant 
is not entitled to recognition as the Veteran's surviving spouse 
for the purpose of receiving VA death pension benefits.  Pursuant 
to the aforementioned criteria, there is no basis upon which to 
grant the appellant death pension benefits.  In so deciding, the 
Board by no means wishes to negate or diminish the Veteran's 
military service.  

The Board has considered the appellant's argument that she should 
be entitled to pension benefits from the date of her spouse's 
death until she remarried in 1995; however, there is no evidence 
that a timely claim was filed prior to 2008, subsequent to her 
remarriage.  Accordingly, there is no basis for payment of any 
benefits.  

As the law in this case is dispositive, the appellant's claim 
must be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because 
the law, rather than the facts in this case, is dispositive, the 
benefit of the doubt provisions set forth in 38 U.S.C.A. § 
5107(b) (West 2002) are not for consideration.




ORDER

The claim for recognition of the appellant as the Veteran's 
surviving spouse for VA death benefit purposes is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


